UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                           JUL 0 3 2019

                                                                          ^^^ISTRlCTOt-
SUNSET HOMEOWNERS ASSOCIATION,
INC. and GLENN ARTHURS,
                                                       DECISION AND ORDER
                    Plaintiffs,
      V.                                               I:I9-CV-000I6EAW


NATASCHA DIFRANCESCO and BRYAN
DIFRANCESCO,

                    Defendants.



                                   BACKGROUND


      Plaintiffs Sunset Homeowners Association, Inc. (the "Association") and Glenn

Arthurs (collectively, "Plaintiffs") commenced this action in New York State Supreme

Court, Cattaraugus County, on December 4, 2018, alleging thatNatascha DiFrancesco and

Bryan DiFrancesco (collectively, "Defendants") breached their contractual obligations by

advertising and utilizing their properties as rental units through Airbnb, Inc., and

HomeAway, Inc. (Dkt. 1-2 at 4-18).' The properties subject to this dispute are located at

6230 Sunset Road and 6245 Sunset Road in Ellicottville, New York (collectively, the

"Properties"). {Id. at 5). On April 15, 2019, the Court issued a Decision and Order that

denied Defendants' motion to dismiss in part and held the remainder of that motion in

abeyance along with Plaintiffs' motion for a preliminary injunction until further briefing




'      As the Court previously noted in its April 15, 2019, Decision and Order, Airbnb,
Inc. and HomeAway Inc. were originally named as defendants to this action but have since
been voluntarily dismissed. (Dkt. 1-3 at 185, 191; see Dkt. 23 at 1 n.l).
                                          - I -
was submitted on the "limited issue" of whether Natascha was properly served. (See Dkt.

23 at 27-28). The parties have since filed supplemental papers in support oftheir respective

positions. (Dkt. 25; Dkt. 26; Dkt. 27).

       Pending before this Court is Plaintiffs' motion for a preliminary injunction (Dkt. 1-

3 at 5-184) and the remaining aspects of Defendants' motion to dismiss pursuant to Fed.

R. Civ. P. 12(b)(5) directed to the failure to serve Natascha (Dkt. 3). For the following

reasons, Defendants' motion to dismiss is granted as to Natascha, Plaintiffs' motion for a

preliminary injunction is denied without prejudice, and Plaintiffs are hereby ordered

pursuant to Fed. R. Civ. P. 19(a)(2) to effectuate proper service upon Natascha within 30

days of this Decision and Order.

                                    BACKGROUND


       The background and procedural history of this case is set forth in detail in the

Court's April 15, 2019, Decision and Order (Dkt. 23) (the "April 2019 Decision"),

familiarity with which is assumed for purposes of this Decision and Order. The Court has

summarized the key details below.

1.     General Background


       On or about December 4,2018, Plaintiffs filed a Summons and Verified Complaint

with the New York State Supreme Court, County of Cattaraugus, alleging, among other

things, causes of action for breach of contract and seeking a preliminary injunction

enjoining Defendants from continuing to use the Properties in contravention of certain

restrictive covenants applicable to both lots. (See Dkt. 1-2 at 2-18). On December 13,

2018,the state court issued an order to show cause containing a temporary restraining order

                                           -2-
that restricted Defendants' use of the Properties. (See Dkt. 1-3 at 1-4). The state court

subsequently issued a supplemental order to show cause on December 24,2018,that carved

out several exceptions to the prohibited rental activity in order to accommodate for the

holiday season until the preliminary injunction hearing scheduled for January 17, 2019.

(Id. at 186-90).

       Defendants removed the action to federal court on January 3,2019(Dkt. 1)—^before

the disposition of the preliminary injunction motion—and filed a motion to dismiss and a

motion to vacate the temporary restraining order on the same day (Dkt. 3). Because the

temporary restraining order expired 14 days after the action was removed (see Dkt. 7), on

January 18, 2019, Plaintiffs filed a cross motion for a temporary restraining order(Dkt. 8)

and requested an expedited hearing on that motion (Dkt. 9). At a telephone conference

held on January 22, 2019, the Court denied Plaintiffs' cross motion for a temporary

restraining order and scheduled a motion hearing on Defendants' motion to dismiss and

Plaintiffs' still pending motion for a preliminary injunction. (Dkt. 13). On January 31,

2019, the Court held oral argument and reserved decision. (Dkt. 22).

II.    The April 2019 Decision


       On April 15, 2019, the Court issued a Decision and Order that examined the three

mechanisms by which Plaintiffs had attempted to effectuate service upon Defendants. The

Court rejected Plaintiffs' contentions that their federal express mailing or their compliance

with the service requirements set forth in the state court's order to show cause adequately

effected service upon Bryan or Natascha. (Dkt. 23 at 13-19). However, the Court

concluded that "service upon Bryan appears to have been properly effectuated" by

                                            -3 -
Plaintiffs' process server, John Patrick James McGrinder("McGrinder"), who averred that

he served the Summons and Verified Complaint upon Bryan at his place of business, and

Defendants failed to offer "specific facts" refuting this averment. {See id. at 22-24). In

contrast, the Court questioned whether McGrinder's "substitute service" upon Bryan

effected service upon Natascha in compliance with the rules of civil procedure applicable

in the Canadian Province of Ontario, which the Court deemed to be necessary pursuant to

the Hague Convention on the Service Abroad of Judicial and Extra-Judicial Documents in

Civil and Commercial Matters(the "Convention"). {See id. at 24-26). Because the record

evidence indicated that Natascha held an ownership interest in the Properties, the Court

also questioned whether Natascha's absence from this action would run afoul the

requirements of Rule 19 of the Federal Rules of Civil Procedure. {Id. at 26-27).

       Recognizing that "neither side ha[d] briefed whether Ontario's service requirements

were satisfied," the Court held the remainder ofDefendants' motion to dismiss in abeyance

along with Plaintiffs' motion for a preliminary injunction until further briefing was

submitted "on the limited issue of whether McGrinder's service of the Summons and


Verified Complaint effectuated service upon Natascha DiFrancesco in full compliance with

the Convention and New York law." {Id. at 26-28). On April 25, 2019, the Court granted

the parties'joint request for a 45-day adjournment ofthe briefing schedule established for

supplemental filings to permit the parties additional time to explore a potential resolution

of the matter. (Dkt. 24).




                                           -4-
III.   The Parties' Supplemental Submissions


       On June 13,2019,Plaintiffs filed their supplemental responsive papers, arguing that

Natascha is neither a "necessary" nor an "indispensable" party. (Dkt. 25-1). Plaintiffs

contend, in the alternative, that they should be afforded an opportunity to serve Natascha

"in a manner directed by the Court" in the event the Court comes to a contrary conclusion.

(See id. at 8). Plaintiffs' supplemental papers set forth no additional argument pertaining

to whether service upon Natascha complied with the Convention and New York law, as

had been requested by the Court in its April 2019 Decision.

       On June 20, 2019, Defendants filed their supplemental reply papers. (See Dkt. 26;

Dkt. 27). Defendants include a new affidavit supplied by Natascha in which she avers that

she owns a "one hundred percent ... fee simple interest" in the Properties. (Dkt. 26 at

f 6). Natascha further avers that she "signed the deeds as owner of both Properties," and

that she entered into a "Condominium/Homeowners' Association Rider" at the time she


purchased the property located at 6230 Sunset Road, which identified various "title

documents" that "include[d] the Association's 'Declaration, By-Laws and Rules.'" (Id. at

n 10, 15, 16-17).

       Defendants maintain that Natascha was never properly served (see id. at ^ 27; Dkt.

27 at 5) and argue that she is a necessary and indispensable party to this litigation whose

legal interests as the owner of the Properties are not "adequately represented" by Bryan's

presence in this lawsuit (see Dkt. 27 at 6-9). According to Defendants, the Court should

dismiss Plaintiffs' action in its entirety rather than permit any additional opportunity for

Plaintiffs to serve Natascha. (Id. at 10-11).

                                            -5-
                                     DISCUSSION

I.     Plaintiffs Failed to Establish that Service Was Properly Effectuated Upon
       Natascha


      "A Rule 12(b)(5) motion is the proper vehicle for challenging the mode of delivery

or lack of delivery ofthe summons and complaint." Jackson v. City ofNew York, No. 14-

CV-5755(GBD)(KNF), 2015 WL 4470004, at *4(S.D.N.Y. June 26, 2015)(quoting 5B

Wright & Miller, Fed. Prac. & Proc. § 1353(3d ed. 2004)). "[I]n considering a motion to

dismiss pursuant to 12(b)(5) for insufficiency of process, a Court must look to matters

outside the complaint to determine whether it has jurisdiction."               Darden v.

DaimlerChrysler N. Am. Holding Corp., 191 F. Supp. 2d 382, 387 (S.D.N.Y. 2002).

"When a defendant raises a Rule 12(b)(5) 'challenge to the sufficiency of service of

process,the plaintiff bears the burden ofproving its adequacy.'" Mende v. Milestone Tech.,

Inc., 269 F. Supp. 2d 246, 251 (S.D.N.Y. 2003)(citation omitted).

      In its April 2019 Decision, the Court concluded that Plaintiffs had failed to carry

their burden of demonstrating that Natascha was properly served by McGrinder pursuant

to the applicable rules of civil procedure under Ontario law. {See Dkt. 23 at 25-26).

Because neither side had briefed whether Ontario's service requirements were satisfied—

as was required under the circumstances to comply with the Convention—the Court

requested that both sides submit supplemental briefing on this "limited issue." {Id. at 26-

27). Despite having received the Court's April 2019 Decision, Plaintiffs' supplemental

papers provide no additional argument or any further insight into whether or not Natascha

was properly served. Because Plaintiffs have provided no additional reasons for this Court
to conclude that they have carried their burden ofdemonstrating that service was sufficient,

the Court concludes that it does not have personal jurisdiction over Natascha for the same

reasons outlined in its April 2019 Decision. Accordingly, to the extent Defendants seek to

dismiss Plaintiffs' action for the failure to properly serve process pursuant to Rule 12(b)(5)

(see Dkt. 3-13 at 8-10), the Court grants Defendants' motion as to Natascha, dismissing

her from this action without prejudice.

II.    Natascha is a Necessary Party to this Action


       In its April 2019 Decision,the Court suggested that Natascha's dismissal might also

require the Court to deny Plaintiffs' motion for a preliminary injunction for failure to

demonstrate a likelihood of success on the merits as a result of the nonjoinder of all

necessary parties. (See Dkt. 23 at 26). A significant portion of the parties' supplemental

briefing focuses on whether Natascha is a "necessary" or "required" party under Rule 19

of the Federal Rules of Civil Procedure. Plaintiffs argue that Natascha is not a necessary

party because the "Court has the ability to award complete relief, as between [Plaintiffs

and Bryan],to enforce the use restrictions prohibiting Mr. DiFrancesco's rental activities."

(Dkt. 25-1 at 7). Plaintiffs also contend that Natascha and Bryan share virtually identical

interests, and thus her interests are sufficiently represented by Bryan's participation in this

lawsuit. (See id).

       In response. Defendants argue that Natascha is a necessary and indispensable party

to this action because she is the "sole owner" of the Properties that are subject to the

restrictive covenants at issue. (Dkt. 27 at 6-7). Defendants also contend that Natascha's

legal interest as the owner of the Properties is not identical to Bryan's legal interest as an

                                             -7-
occupant thereof, and thus her interests are not adequately represented by his presence in

this action. {See id. at 7-9). While Plaintiffs, alternatively, request that the Court grant

them another opportunity to properly effect service upon Natascha in the event she is a

necessary party(Dkt. 25-1 at 8), Defendants argue that the Court should dismiss this action

in its entirety for failure to join a necessary and indispensable party without allowing

Plaintiffs another chance to effectuate service {see Dkt. 27 at 10-11).^

       "In determining whether an action should be dismissed for nonjoinder, the

court... must initially determine whether the party should be joined as a 'necessary party'

under Rule 19(a)." ConnTech Dev. Co. v. Univ. ofConn. Educ. Props., Inc., 102 F.3d 677,

681 (2d Cir. 1996). If the party is found to be necessary, "the court must proceed to the

second step of the indispensable party analysis, which requires it to assess [under Rule

19(b)] whether or not, in equity and good conscience, the action should proceed in the




^      Defendants request dismissal of Plaintiffs' action pursuant to Fed. R. Civ. P.
12(b)(7) for the first time in their supplemental papers. {See Dkt. 27 at 10); see also Fed.
R. Civ. P. 12(b)(7)(providing that a party may file a motion to dismiss for "failure to join
a party under Rule 19"). However, Defendants never filed a motion to dismiss on this
basis. The Court's discussion of Natascha as a potential "necessary party" relates to its
analysis of Plaintiffs' preliminary injunction motion. (Dkt. 23 at 26-27 (noting that
"several cases have denied preliminary injunction motions for the failure to demonstrate a
likelihood of success on the merits where a necessary party has not been joined")).
Defendants cannot assert an entirely new ground—^not raised in their initial motion—upon
which dismissal should be granted in their supplemental response. See Bild v. Konig, No.
09-CV-5576 (ARR)(WP), 2014 WL 3015236, at *2 n.l (E.D.N.Y. July 3, 2014)
(declining to consider argument raised "for the first time in supplemental briefing");
 Vollingerv. Merrill Lynch & Co., 198 F. Supp. 2d 433,438 n.l (S.D.N.Y. 2002)(rejecting
the defendant's request, made for the "first time" in a "post-oral argument supplemental
briefing," to convert a motion to dismiss to a motion for summary judgment as, among
other things, "procedurally improper"). Thus, any request for dismissal pursuant to Fed.
R. Civ. P. 12(b)(7) is not properly before the Court and, therefore, is denied.
                                            -8-
necessary party's absence." Associated Dry Goods Corp. v. Towers Fin. Corp., 920 F.2d

1121, 1124(2d Cir. 1990). "Unless Rule 19(a)'s threshold standard is met, the court need

not consider whether dismissal under Rule 19(b) is warranted." Id. at 1123.

       When determining whether a party is necessary under the first prong ofthe joinder

analysis. Rule 19(a)(1) provides:

       A person who is subject to service of process and whose joinder will not
       deprive the court of subject-matter jurisdiction must be joined as a party if
       (A)in that person's absence, the court cannot accord complete relief among
       existing parties; or(B)that person claims an interest relating to the subject
       of the action and is so situated that disposing of the action in the person's
       absence may:(i) as a practical matter impair or impede the person's ability
       to protect the interest; or (ii) leave an existing party subject to a substantial
       risk of incurring double, multiple, or otherwise inconsistent obligations
       because of the interest.


Fed. R. Civ. P. 19(a)(1).

       "It is well established that a party to a contract which is the subject ofthe litigation

is considered a 'necessary' party." Known Litig. Holdings, LLC v. Navigators Ins. Co.,

934 F. Supp. 2d 409, 421 (D. Conn. 2013)(quotation omitted); see, e.g., Delcon Constr.

Corp. V. U.S. Dep'tofHous. & Urban Dev., 205 F.R.D. 145, 148(S.D.N.Y. 2002)(same);

see Jonesfilm v. Lion Gate Int'l, 299 F.3d 134, 141 (2d Cir. 2002)("If the resolution of a

plaintiffs claim would require the definition of a non-party's rights under a contract, it is

likely that the non-party is necessary under Rule 19(a)."); Glob. Disc. Travel Servs., LLC

V. Trans World Airlines, Inc., 960 F. Supp. 701, 707-08 (S.D.N.Y. 1997)(stating that a

"direct party to the contract which is under dispute" is "a necessary party to this litigation");

Kawahara Enters., Inc. v. Mitsubishi Elec. Corp., No. 96 CIV. 9631 (MEM), 1997 WL

589011, at *3 (S.D.N.Y. Sept. 22, 1997)(determining that the "adjudication of plaintiffs

                                              -9-
breach ofcontract... claims" required the parties to the contract to be joined as necessary

parties to the action); see also Crouse-Hinds Co. v. InterNorth, Inc., 634 F.2d 690,701 (2d

Cir. 1980)("No procedural principle is more deeply imbedded in the common law than

that, in an action to set aside a lease or a contract, all parties who may be affected by the

determination of the action are indispensable."(quoting Lomayaktewa v. Hathaway, 520

F.2d 1324, 1325 (9th Cir. 1975))).

       The instant action alleges that Bryan and Natascha violated their obligations under

the Declaration of Restrictive Covenants, dated May 1, 1987, and recorded May 21, 1987

(the "Declaration"), the Supplemental Declaration of Covenants, Conditions and

Restrictions of Sunset Area Subdivision, recorded July 17, 1995 (the "Supplemental

Declaration"), and the Bylaws of Sunset Homeowners Association, Inc., dated October 19,

1993 (the "Bylaws")(collectively, the "Operational Documents"). (See Dkt. 1-2 at 6-7,

12-14). Plaintiffs have alleged, among other things, breach of contract claims seeking

preliminary and permanent injunctive relief prohibiting Defendants "from offering to lease

their Sunset Road properties ...[and] renting" them for "short-term rental" without prior

written consent, and directing Defendants "to remove their Sunset Road rental listings from

any online websites . . . [and] to discontinue advertising" the Properties "for short-term

lease" also without prior written consent. (Id. at 16).

       However, the undisputed record evidence demonstrates that Natascha holds legal

title in the Properties. (See Dkt. 26 at 2; Dkt. 26-1; Dkt. 26-2). Natascha is the sole

signatory to the property deeds at the time the Properties were purchased. (See Dkt. 26-1

at 5, 13; see also Dkt. 26-2 at 2-3, 5-6). Furthermore, the Declaration provides that all

                                           - 10-
"conditions, restrictions and requirements" set forth therein "shall bind the owners of said

lots, their heirs, successors and assigns" (Dkt. 1-2 at 20 (emphasis added)), and the

Supplemental Declaration states that the "covenants, conditions and restrictions" are

"binding on all parties having any right, title or interest" in the properties within the Sunset

Area Subdivision (id. at 28). By their plain terms,Natascha, as the owner ofthe Properties,

is a party to the Operational Documents that Plaintiffs claim have been violated.

       Complete relief carmot be accorded among the existing parties to this lawsuit in

Natascha's absence. "The Advisory Committee's note... provides that the complete relief

clause of Rule 19(a) was designed to 'stress[]the desirability ofjoining those persons in

whose absence the court would be obliged to grant partial or "hollow" rather than complete

reliefto the parties before the court.'" Glob. Disc. Travel Servs., LLC,960 F. Supp. at 708

(quoting Fed. R. Civ. P. 19(a) advisory committee's note). "The interests that are being

furthered [by this provision] are not only those of the parties, but also that ofthe public in

avoiding repeated lawsuits on the same essential subject matter." Fed. R. Civ. P. 19(a)

advisory committee's note; see E.I. Du Font De Nemours & Co. v. Fine Arts Reprod. Co.,

No. 93 CIV. 2462(KMW), 1995 WL 312505, at *3 (S.D.N.Y. May 22, 1995)(same). If

the Court were to grant the preliminary and permanent injunctive reliefsought by Plaintiffs

as against Bryan only, such relief would indeed ring "hollow" if Bryan was the only party

enjoined from engaging in the allegedly violative conduct. In other words, entering

injunctive relief against Bryan would not provide Plaintiffs with complete relief because

Natascha,as the holder ofthe fee simple interest in both 6230 Sunset Road and 6245 Sunset

Road, would not be similarly enjoined in her use of the Properties. See generally Glob.

                                             - 11 -
Disc. Travel Servs., LLC,960 F. Supp. at 708 (finding the party to be "necessary pursuant

to Rule 19(a)(1) where the parties' rights "under the contract arise from the 'same essential

subject matter'... under the exact same contract"); cf. Sever v. Glickman,298 F. Supp. 2d

267,275(D.Conn.2004)("Because Feldman is not a party to the contract that is the subject

of the litigation, he is not a necessary counterclaim defendant." (footnote omitted));

Fanbrella, Inc. v. EOT Prod., Inc., 185 F.R.D. 144, 149 (E.D.N.Y. 1999)("By reason of

the fact that Sportsbrella was not a party to any ofthe relevant contracts, appropriate relief

may be obtained by the present parties without the inclusion of Sportsbrella.").

       In short, without Natascha the Court cannot award Plaintiffs the complete relief

sought in their Complaint. Because Natascha would not be subject to any order awarding

injunctive relief, her use of the Properties would not be enjoined in the manner requested

by Plaintiffs. As Plaintiffs correctly contend,"Rule 19(a)(1) is concerned only with those

who are already parties." MasterCard Int'l Inc. v. Visa Int'l Serv. Ass'n, Inc., 471 F.3d

377, 385 (2d Cir. 2006);(see Dkt. 25-1 at 6). However, enjoining Bryan alone will not

prevent the Properties from being leased or rented, nor will it require that the Properties be

removed from any online listings and advertisements. Accordingly, Natascha's presence

in this action is "required" for this Court to grant Plaintiffs the complete reliefthey request.^


^      The parties spend some time discussing whether Bryan would "adequately
represent" Natascha's legal interests in this action. (See Dkt. 25-1 at 6-7; Dkt. 27 at 7-9).
Whether or not an absent party's interests are sufficiently represented by an existing party
to an action is only relevant when determining if an absent party is "necessary" pursuant
to Rule 19(a)(l)(B)(i), because the party's absence from the litigation may "impair or
impede the person's ability to protect" an interest "relating to the subject of the action."
Fed. R. Civ. P. 19(a)(l)(B)(i); see MasterCardInt'llnc.,471 F.3d at 389-90;see also Fed.
Ins. Co. V. SafeNet, Inc., 758 F. Supp.2d 251,258(S.D.N.Y.2010)("Courts often conclude
                                             - 12-
       Therefore, the Court concludes that Natascha is a "necessary" or "required" party

pursuant to Rule 19(a)(1)(A).

III.   The Court Denies Plaintiffs' Preliminary Injunction Without Prejudice and
       Orders Plaintiffs to Serve Natascha


       As the Court stated in its April 2019 Decision, the nonjoinder of a necessary party

is grounds to deny a preliminary injunction for failure to demonstrate a likelihood of

success on the merits. (Dkt. 23 at 26-27); see, e.g.. Ram v. Lai, 906 F. Supp. 2d 59, 79

(E.D.N.Y. 2012)("[T]he Court finds that the State Court and the Receiver are necessary

parties to the action and must be before this Court in order to effectuate the requested

injunction."); Westchester Disabled On the Move, Inc. v. County of Westchester, 346 F.

Supp. 2d 473, 480(S.D.N.Y. 2004)(denying motion for a preliminary injunction because

where "[t]he currently named [djefendants could not provide complete relief sought by

[pjlaintiffs ...[the pjlaintiffs cannot establish a likelihood ofsuccess on the merits"); Boat

Basin Inv'rs, LLC v. First Am. Stock Transfer, Inc., No. 03 Civ. 493 (RWS), 2003 WL

282144, at * 1 (S.D.N.Y. Feb. 7, 2003)("In the absence of... a necessary party under

Rule 19(a) of the Federal Rules of Civil Procedure, the merits may not be reached and a

preliminary injunction may not be granted."); see also KM Enters., Inc. v. McDonald, No.


that the suit will not impair or impede an absentee's interests ifthe absentee's interests are
adequately represented by an existing party."); Gibbs Wire & Steel Co. v. Johnson, 255
F.R.D. 326, 329(D. Conn. 2009)("If the nonparties' interests are adequately represented
by a[n existing] party, the suit will not impede or impair the nonparties' interests, and
therefore the nonparties will not be considered 'necessary.'"(quoting Ramah Navajo Sch.
Bd. V. Babbitt, 87 F.3d 1338, 1351 (D.C. Cir. 1996))). Accordingly, because the Court
concludes that it cannot afford complete relief in Natascha's absence, and thus determines
that Natascha is a necessary party pursuant to Rule 19(a)(1)(A), the Court need not
determine whether Natascha is also a necessary party under rule 19(a)(l)(B)(i).
                                            - 13 -
1 l-CV-5098(ADS)(ETB),2012 WL 540955, at *6(E.D.N.Y. Feb. 16, 2012)("Although

a determination of whether the [p]laintiff has failed to join necessary parties is not

necessary for purposes of a preliminary injunction because the motion is adequately

dismissed on alternative grounds, the Court notes that it was ultimately proper and

reasonable . . . to consider this factor at this stage of the proceedings."). Accordingly,

because the Court cannot provide the complete relief sought by Plaintiffs in this matter in

the absence of personal jurisdiction over Natascha, Plaintiffs have failed to demonstrate a

likelihood of success on the merits. Therefore, Plaintiffs' motion for a preliminary

injunction is denied without prejudice.

       Rule 19(a)(2) provides that "[i]f a person has not been joined as required, the court

must order that the person be made a party." Fed. R. Civ. P. 19(a)(2)(emphasis added).

"As one prominent treatise pithily puts it, if an absentee's joinder is 'feasible' and required

'for a just adjudication,' the judge 'must order' joinder since he 'has no discretion at this

point because of Rule 19(a)(2)'s 'mandatory language.'" Delgado-Caraballo v. Hosp.

Pavia Hato Key, Inc., 889 F.3d 30, 37 (1st Cir. 2018)(quoting 7 Wright & Miller, Fed.

Prac. & Proc. § 1611, at 158-62 (3d ed. 2001)); accord City ofSyracuse v. Onondaga

County,464 F.3d 297, 308(2d Cir.)("We have held that '[i]fthe court determines that any

of the criteria set forth in Rule 19(a) is met, then it must order that the absent person be

joined as a party.'" (quoting Johnson v. Smithsonian Inst., 189 F.3d 180, 188 (2d Cir.

1999), abrogated on other grounds by United States v. Kwai Fun Wong, 135 S. Ct. 1625,

1638 (2015))), certified question accepted, 1 N.Y.3d 863 (2006), and certified question

withdrawn,9 N.Y.3d 888(2007).

                                            - 14-
       Defendants have provided no reason to conclude that Natascha is not subject to

service of process, her joinder would deprive the Court of subject matter jurisdiction over

this action, or that it is otherwise "not feasible" to join her as a party to this lawsuit.

Accordingly, the Court hereby orders Plaintiffs to serve Natascha with the Summons and

Verified Complaint and to file proof of service of the same within 30 days"^ of the date of

this Decision and Order in compliance with the Convention and the Federal Rules of Civil

Procedure. Nothing in this Decision and Order should be construed as preventing

Defendants from challenging the propriety of any such service for failure to comply with

any applicable legal requirement.

                                     CONCLUSION


       For the foregoing reasons. Defendants' motion to dismiss for insufficient process

(Dkt. 3)is granted as to Natascha, and Plaintiffs' motion for a preliminary injunction(Dkt.

1-3 at 5-184) is denied without prejudice. Pursuant to Fed. R. Civ. P. 19(a)(2), Plaintiffs

are hereby ordered to effectuate service upon Natascha within 30 days of the date of this




        To the extent that the 90-day time period to serve the Summons and Complaint has
expired, see Fed. R. Civ. P. 4(m), the Court sua sponte extends the deadline to effectuate
timely and proper service until 30 days from the date ofthis Decision and Order,see Kitsis
V. Home Attendant Vendor Agency, Inc., No. 15-CV-6654(FB), 2016 WL 8234676, at *3
(E.D.N.Y. Dec. 12, 2016)("[Ujnder Rule 4(m), courts have the discretion to grant an
extension of time to serve."), report and recommendation adopted, 2017 WL 563971
(E.D.N.Y. Feb. 10, 2017); see also Phillips v. Long Island Rail Rd. Co., No. CV 13-7317
(JS)(ARL),2019 WL 1757176, at *10(E.D.N.Y. Mar.4,2019)(stating that the first clause
of Rule 4(m)"grants discretion to district courts in a backhanded fashion by dictating that
they . . . must decide to dismiss ... or decide not to dismiss"(quoting Zapata v. City of
New York, 502 F.3d 192, 197(2d Cir. 2007))), report and recommendation adopted, 2019
WL 1758079(E.D.N.Y. Mar. 25, 2019).
                                          - 15 -
Decision and Order in compliance with the Convention and the Federal Rules of Civil

Procedure and to fde proof of service of the same.

         SO ORDERED.




                                                  ELIZAPETH /w^OfcEOto
                                                  United States District Judge
Dated:       July 3, 2019
             Rochester, New York




                                         - 16 -
